* * * * * * * * * * *
IT IS ORDERED that Darrell J. Freeman and Robin K. Freeman be, and the same hereby are, named parties defendant in both of the above-captioned matters. The appeal of Deputy Commissioner Theresa B. Stephenson's contempt Order of March 18, 2005, is hereby stayed pending the outcome of the hearing(s) ordered herein.
IT IS FURTHER. ORDERED that these matters are remanded to the Deputy Commissioner section of the Industrial Commission for a de novo hearing or hearings to determine whether these individual defendants may be liable for payment of workers *Page 2 
compensation benefits and penalties as awarded in Deputy Commissioner George Hall's Opinion and Award filed on August 10, 2004.
AND IT IS ORDERED that copies of this order be served on Darrell J. Freeman and on Robin K. Freeman by certified mail, return receipt requested, and a third copy be mailed ordinary mail to defendants' counsel of record, David Schiller. A fourth copy shall be mailed to Assistant Attorney General Scarlette Gardner.
This 7th day of November 2005.
  S/__________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
  S/__________________ CHRISTOPHER SCOTT COMMISSIONER
  S/__________________ PAMELA THORPE YOUNG VICE CHAIRMAN *Page 1